Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 30, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  155120                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  CELESTINE STACKER, Personal Representative                                                          Richard H. Bernstein
  of the Estate of MAE HENDRIX,                                                                            Kurtis T. Wilder
                 Plaintiff-Appellee,                                                                 Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 155120
                                                                    COA: 328191
                                                                    Oakland CC: 2014-142087-NO
  LAUTREC, LTD,
             Defendant-Appellant.
  _________________________________________/


         By order of June 7, 2017, the application for leave to appeal the October 27, 2016
  judgment of the Court of Appeals was held in abeyance pending the decision in Martin v
  Milham Meadows I Ltd Partnership (Docket No. 154360). On order of the Court, leave
  to appeal having been denied in Martin on March 9, 2018, ___ Mich ___ (2018), the
  application is again considered. We direct the Clerk to schedule oral argument on
  whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether genuine issues of material fact preclude summary disposition
  on the plaintiff’s claim that the driveway at issue was not “fit for the use intended by the
  parties.” MCL 554.139(1)(a). In addition to the brief, the appellant shall electronically
  file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record
  must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee
  shall file a supplemental brief within 21 days of being served with the appellant’s brief.
  The appellee shall also electronically file an appendix, or in the alternative, stipulate to
  the use of the appendix filed by the appellant. A reply, if any, must be filed by the
  appellant within 14 days of being served with the appellee’s brief. The parties should not
  submit mere restatements of their application papers.

          The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and
  the Negligence Law Section of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 30, 2018
           a0523
                                                                               Clerk
2